ORDER

The court considers whether to dismiss this petition for review.
Because the petitioner sought simultaneous review of the Administrative Judge’s decision by the Merit Systems Protection Board and by this court, this court in a March 20, 2009 order directed that, unless the petitioner informed this court that she had withdrawn her petition for review that she filed at the Board, the above-captioned petition for review would be dismissed. The petitioner has not informed the court that she withdrew her petition for review at the Board.
Accordingly,
IT IS ORDERED THAT:
(1) Pursuant to the court’s March 20, 2009 order, this petition for review is dismissed.
(2) Each side shall bear its own costs.